VERITY, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

          THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Option Agreement”) is
made and entered into as of the date stated on the Notice of Grant of Stock
Option which incorporates this Option Agreement by reference, by and between
Verity, Inc. and the person named on the Notice of Grant of Stock Option (the
“Optionee”).

          The Company has granted to the Optionee an option to purchase certain
shares of Stock, upon the terms and conditions set forth in this Option
Agreement and the Notice of Grant of Stock Option (the “Option”).

          1.          Definitions and Construction.

                       1.1           Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

                                       (a)          “Board” means the Board of
Directors of the Company.  If one or more Committees have been appointed by the
Board to administer the Plan, “Board” also means such Committee(s).

                                       (b)          “Code” means the Internal
Revenue Code of 1986, as amended, and any applicable regulations promulgated
thereunder.

                                       (c)          “Committee” means the
Compensation Committee or other committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or terminate the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law.

                                       (d)          “Company” means Verity,
Inc., a Delaware corporation, or any successor corporation thereto.

                                       (e)          “Consultant” means any
person, including an advisor, engaged by a Participating Company to render
services other than as an Employee or a Director.

                                       (f)          “Director” means a member of
the Board or of the board of directors of any other Participating Company

                                       (g)          “Disability” means the
permanent and total disability of the Optionee within the meaning of Section
22(e)(3) of the Code.

                                       (h)          “Employee” means any person
treated as an employee (including an officer or a Director who is also treated
as an employee) in the records of a Participating Company; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.

1.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                       (i)          “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                                       (j)          “Exercise Price” means the
price stated in the Notice of Grant of Stock Option that is to be paid per share
of Stock issued under this Option, as adjusted from time to time pursuant to
Section 9.

                                       (k)          “Fair Market Value” means,
as of any date, the value of a share of stock or other property as determined by
the Board, in its sole discretion, or by the Company, in its sole discretion, if
such determination is expressly allocated to the Company herein.

                                       (l)          “Initial Exercise Date”
means, as applicable, either the Initial Vesting Date as stated in the Notice of
Grant of Stock Option, or if this Option is granted to an Employee eligible for
overtime pay (as determined under the Fair Labor Standards Act of 1938, as
amended), then the later of the Initial Vesting Date and six (6) months after
the Date of Grant set forth in the Notice of Grant of Stock Option.

                                       (m)          “Number of Option Shares”
means the number of shares of Stock that is stated on the Notice of Grant of
Stock Option as initially being subject to this Option, as adjusted from time to
time pursuant to Section 9.

                                       (n)          “Option Expiration Date”
means the date eight (8) years after the Date of Option Grant.

                                       (o)          “Parent Corporation” means
any present or future “parent corporation” of the Company, as defined in Section
424(e) of the Code.

                                       (p)          “Participating Company”
means the Company or any Parent Corporation or Subsidiary Corporation.

                                       (q)          “Participating Company
Group” means, at any point in time, all corporations collectively, each of which
is then a Participating Company.

                                       (r)          “Plan” means the Verity,
Inc. 1996 Nonstatutory Stock Option Plan.

                                       (s)          “Securities Act” means the
Securities Act of 1933, as amended.

                                       (t)          “Service” means the
Optionee’s employment or service with the Participating Company Group, whether
in the capacity of an Employee, a Director or a Consultant.  The Optionee’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Optionee renders Service to the Participating Company
Group or a change in the Participating Company for which the Optionee renders
such Service, provided that there is no interruption or termination of the
Optionee’s Service.  The Optionee’s Service shall be deemed to have terminated
either upon an actual termination of Service or upon the corporation for which
the Optionee performs Service ceasing to be a Participating Company.  Subject to
the foregoing, the Company, in its sole discretion, shall determine whether the
Optionee’s Service has terminated and the effective date of such termination.

2.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                       (u)          “Stock” means the common
stock, $0.001 par value, of the Company, as adjusted from time to time in
accordance with Section 4.2 of the Plan.

                                       (v)          “Subsidiary Corporation”
means any present or future “subsidiary corporation” of the Company, as defined
in Section 424(f) of the Code.

                       1.2          Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Option Agreement.  Except when otherwise
indicated by the context, the singular shall include the plural, the plural
shall include the singular and the term “or” shall include the conjunctive as
well as the disjunctive.

          2.          Tax Consequences.  This Option is intended to be a
nonstatutory stock option and shall not be treated as an “incentive stock
option” (within the meaning of Section 422(b) of the Code).  Taxation of a
nonstatutory stock option is discussed in the prospectus for the Plan.

          3.          Administration.  All questions of interpretation
concerning this Option Agreement shall be determined by the Board, including any
duly appointed Committee of the Board.  All determinations by the Board shall be
final and binding upon all persons having an interest in the Option.  Any
officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

          4.          Exercise of the Option.

                       4.1          Right to Exercise.  Except as otherwise
provided herein, the Option shall be exercisable on and after the Initial
Exercise Date and prior to the termination of the Option (as provided in Section
6) in an amount not to exceed a percentage of the Number of Option Shares that
is equal to the Vested Percentage on the date of exercise for such amount less
the number of shares previously acquired upon exercise of the Option.

                       4.2          Method of Exercise.  Exercise of the Option
shall be by written notice to the Company which must state the election to
exercise the Option, the number of whole shares of Stock for which the Option is
being exercised and such other representations and agreements as to the
Optionee’s investment intent with respect to such shares as may be required
pursuant to the provisions of this Option Agreement.  The written notice must be
signed by the Optionee and must be delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Chief Financial Officer
of the Company, or other authorized representative of the Participating Company
Group, prior to the termination of the Option as set forth in Section 6,
accompanied by (i) full payment of the aggregate Exercise Price for the number
of shares of Stock being purchased and (ii) an executed copy, if required by the
Company, of any representation and/or warranty referenced below.  The Option
shall be deemed to be exercised upon receipt by the Company of such written
notice, the aggregate Exercise Price, and, if required by the Company, such
executed agreements.

3.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       4.3          Payment of Exercise Price.

                                      (a)          Forms of Consideration
Authorized.  Except as otherwise provided below, payment of the aggregate
Exercise Price for the number of shares of Stock for which the Option is being
exercised shall be made (i) in cash, by check, or cash equivalent, (ii) by
tender to the Company of whole shares of Stock owned by the Optionee having a
Fair Market Value (as determined by the Company without regard to any
restrictions on transferability applicable to such stock by reason of federal or
state securities laws or agreements with an underwriter for the Company) not
less than the aggregate Exercise Price, (iii) by means of a Cashless Exercise,
as defined in Section 4.3(c), (iv) in the Company’s sole discretion at the time
the Option is exercised, by cash for a portion of the aggregate Exercise Price
not less than the par value of the shares being acquired and the Optionee’s
promissory note for the balance of the aggregate Exercise Price, or (v) by any
combination of the foregoing.

                                      (b)          Tender of Stock. 
Notwithstanding the foregoing, the Option may not be exercised by tender to the
Company of shares of Stock to the extent such tender of Stock would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.  The Option may not be exercised by tender to
the Company of shares of Stock unless such shares either have been owned by the
Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

                                      (c)          Cashless Exercise.  A
“Cashless Exercise” means the assignment in a form acceptable to the Company of
the proceeds of a sale or loan with respect to some or all of the shares of
Stock acquired upon the exercise of the Option pursuant to a program or
procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to, time by the Board of Governors of the Federal Reserve System).  The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to decline to approve or terminate any such program or procedure.

                                      (d)          Payment by Promissory Note. 
No promissory note shall be permitted if an exercise of the Option using a
promissory note would be a violation of any law.  Unless otherwise specified by
the Board at the time the Option is granted, the promissory note permitted in
clause (iv) of Section 4.3(a) shall be for not more than ninety percent (90%) of
the aggregate Exercise Price of the shares of Stock being purchased and shall be
a full recourse note in a form satisfactory to the Company, with principal
payable four (4) years after the date the Option is exercised.  Interest on the
principal balance of the promissory note shall be payable in annual installments
at an interest rate no less than that necessary to both avoid imputed interest
pursuant to all applicable sections of the Code and avoid requiring the
Company’s outside auditors to alter the accounting treatment of the Option. 
Such recourse promissory note shall be secured by the shares of Stock acquired
pursuant to the then current form of security agreement as approved by the
Company.  At any time the Company is subject to the regulations promulgated by
the Board of Governors of the Federal Reserve System or any other governmental
entity affecting the extension of credit in connection with the Company’s
securities, any promissory note shall comply with such applicable regulations,
and the Optionee shall pay the unpaid principal and accrued interest, if any, to
the extent necessary to comply with such applicable regulations.  Except as the
Company in its sole discretion shall determine, the Optionee shall pay the
unpaid principal balance of the promissory note and any accrued interest thereon
upon termination of the Optionee’s Service with the Participating Company Group
for any reason, with or without cause.

4.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       4.4          Tax Withholding.  At the time the Option is
exercised, in whole or in part, or at any time thereafter as requested by the
Company, the Optionee hereby authorizes withholding from payroll and any other
amounts payable to the Optionee, and otherwise agrees to make adequate provision
for (including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option, including, without limitation, obligations
arising upon (i) the exercise, in whole or in part, of the Option, (ii) the
transfer, in whole or in part, of any shares acquired upon exercise of the
Option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the Option.  The Optionee is cautioned that
the Option is not exercisable unless the tax withholding obligations of the
Participating Company Group are satisfied.  Accordingly, the Optionee may not be
able to exercise the Option when desired even though the Option is vested, and
the Company shall have no obligation to issue a certificate for such shares or
release such shares from any escrow provided for herein.

                       4.5          Certificate Registration.  Except in the
event the Exercise Price is paid by means of a Cashless Exercise, the
certificate for the shares as to which the Option is exercised shall be
registered in the name of the Optionee, or, if applicable, in the names of the
heirs of the Optionee.

                       4.6          Restrictions on Grant of the Option and
Issuance of Shares.  The grant of the Option and the issuance of shares of Stock
upon exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities. 
The Option may not be exercised if the issuance of shares of Stock upon exercise
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  In addition,
the Option may not be exercised unless (i) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  THE OPTIONEE IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

                       4.7          Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise of the Option.

          5.          Nontransferability of the Option.  The Option may be
exercised during the lifetime of the Optionee only by the Optionee or the
Optionee’s guardian or legal representative and may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.  Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

5.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          6.          Termination of the Option.  The Option shall terminate and
may no longer be exercised on the first to occur of (a) the Option Expiration
Date, (b) the last date for exercising the Option following termination of the
Optionee’s Service as described in Section 7, or (c) a Transfer of Control to
the extent provided in Section 8.

          7.          Effect of Termination of Service.

                       7.1          Option Exercisability.

                                      (a)          Disability.  If the
Optionee’s Service with the Participating Company Group is terminated because of
the Disability of the Optionee, the Option, to the extent unexercised and
exercisable on the date on which the Optionee’s Service terminated, may be
exercised by the Optionee (or the Optionee’s guardian or legal representative)
at any time prior to the expiration of six (6) months after the date on which
the Optionee’s Service terminated, but in any event no later than the Option
Expiration Date.

                                      (b)          Death.  If the Optionee’s
Service with the Participating Company Group is terminated because of the death
of the Optionee, the Option, to the extent unexercised and exercisable on the
date on which the Optionee’s Service terminated, may be exercised by the
Optionee (or the Optionee’s legal representative, or other person who acquired
the right to exercise the Option by reason of the Optionee’s death) at any time
prior to the expiration of six (6) months after the date on which the Optionee’s
Service terminated, but in any event no later than the Option Expiration Date. 
The Optionee’s Service shall be deemed to have terminated on account of death if
the Optionee dies within one (1) month after the Optionee’s termination of
Service.

                                      (c)          Other Termination of
Service.  If the Optionee’s Service with the Participating Company Group
terminates for any reason, except Disability or death, the Option, to the extent
unexercised and exercisable by the Optionee on the date on which the Optionee’s
Service terminated, may be exercised by the Optionee within one (1) month (or
such other longer period of time as determined by the Board, in its sole
discretion) after the date on which the Optionee’s Service terminated, but in
any event no later than the Option Expiration Date.

                       7.2          Additional Limitations on Option Exercise.
Except as the Company and the Optionee otherwise agree, exercise of the Option
pursuant to Section 7.1 following termination of the Optionee’s Service may not
be made by delivery of a promissory note as provided in Section 4.3(a).

                       7.3          Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall remain in effect and exercisable so that the
aggregate period of time that the Option is to be exercisable as provided under
the applicable provision of Section 7.1 (determined by reference to the cause of
termination of the Optionee’s Service with the Participating Company Group), but
in no event later than the Option Expiration Date.

6.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                       7.4          Extension if Optionee Subject to Section
16(b).  Notwithstanding the foregoing, if a sale within the applicable time
periods set forth in Section 7.1 of shares acquired upon the exercise of the
Option would subject the Optionee to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Optionee would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Optionee’s termination of Service, or (iii) the
Option Expiration Date.

                       7.5          Leave of Absence.  For purposes of Section
7.1, the Optionee’s Service with the Participating Company Group shall not be
deemed to terminate if the Optionee takes any military leave, sick leave, or
other bona fide leave of absence approved by the Company of ninety (90) days or
less.  In the event of a leave of absence in excess of ninety (90) days, the
Optionee’s Service shall be deemed to terminate on the ninety-first (91st) day
of such leave unless the Optionee’s right to reemployment with the Participating
Company Group remains guaranteed by statute or contract.  Notwithstanding the
foregoing, unless otherwise designated by the Company (or required by law), a
leave of absence shall not be treated as Service for purposes of determining the
Optionee’s Vested Percentage.

          8.          Transfer of Control.

                       8.1          Definitions.

                                      (a)          An “Ownership Change Event”
shall be deemed to have occurred if any of the following occurs with respect to
the Company:

 

(i)

the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

 

 

 

 

(ii)

a merger or consolidation in which the Company is a party;

 

 

 

 

(iii)

the sale, exchange, or transfer of all or substantially all of the assets of the
Company; or

 

 

 

 

(iv)

a liquidation or dissolution of the Company.

                                      (b)          A “Transfer of Control” shall
mean an Ownership Change Event or a series of related Ownership Change Events
(collectively, the “Transaction”) wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

7.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                      (c)          Effect of Transfer of Control
on Option.  In the event of a Transfer of Control, the surviving, continuing,
successor, or purchasing corporation or parent corporation thereof, as the case
may be (the “Acquiring Corporation”), may either assume the Company’s rights and
obligations under the Option or substitute for the Option a substantially
equivalent option for the Acquiring Corporation’s stock.  The Option shall
terminate and cease to be outstanding effective as of the date of the Transfer
of Control to the extent that the Option is neither assumed or substituted for
by the Acquiring Corporation in connection with the Transfer of Control nor
exercised as of the date of the Transfer of Control.  Notwithstanding the
foregoing, shares acquired upon exercise of the Option prior to the date of the
Transfer of Control and any consideration received pursuant to the Transfer of
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Option Agreement except as otherwise provided
herein.  Furthermore, notwithstanding the foregoing, if the corporation the
stock of which is subject to the Option immediately prior to an Ownership Change
Event described in Section 8.1 (a)(i) constituting a Transfer of Control is the
surviving or continuing corporation and immediately after such Ownership Change
Event less than fifty percent (50%) of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the Code
without regard to the provisions of Section 1504(b) of the Code, the Option
shall not terminate unless the Board otherwise provides in its sole discretion.

          9.          Adjustments for Changes in Capital Structure.  In the
event of any stock dividend, stock split, reverse stock split, recapitalization,
combination, reclassification, or similar change in the capital structure of the
Company, appropriate adjustments shall be made in the number, Exercise Price and
class of shares of stock subject to the Option.  If a majority of the shares
which are of the same class as the shares that are subject to the Option are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the Option to provide that the Option is
exercisable for New Shares.  In the event of any such amendment, the Number of
Option Shares and the Exercise Price shall be adjusted in a fair and equitable
manner, as determined by the Board, in its sole discretion.  Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 9 shall be rounded up or down to the nearest whole number, as determined
by the Board, and in no event may the Exercise Price be decreased to an amount
less than the par value, if any, of the stock subject to the Option.

          The adjustments determined by the Board pursuant to this Section 9
shall be final, binding and conclusive.

          10.        Rights as a Stockholder, Employee or Consultant.  The
Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9 Nothing in this Option Agreement shall
confer upon the Optionee any right to continue in the Service of a Participating
Company or interfere in any way with any right of the Participating Company
Group to terminate the Optionee’s Service as an Employee or Consultant, as the
case may be, at any time.

8.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          11.        Legends.  The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing shares of stock subject to the provisions of
this Option Agreement.  The Optionee shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares
acquired pursuant to the Option in the possession of the Optionee in order to
carry out the provisions of this Section.

          12.        Binding Effect.  Subject to the restrictions on transfer
set forth herein, this Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

          13.        Termination or Amendment.  The Board may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8.2 in connection with a Transfer of Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Option Agreement shall be effective unless in
writing.

          14.        Integrated Agreement.  This Option Agreement constitutes
the entire understanding and agreement of the Optionee and the Participating
Company Group with respect to the subject matter contained herein and there are
no agreements, understandings, restrictions, representations, or warranties
among the Optionee and the Participating Company Group with respect to such
subject matter other than those as set forth or provided for herein.  To the
extent contemplated herein, the provisions of this Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.

          15.        Applicable Law.  This Option Agreement shall be governed by
the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
the State of California.

          16.        Review and Interpretation.  The Optionee represents that
the Optionee is familiar with the terms and provisions of this Option Agreement
and hereby accepts the Option subject to all of the terms and provisions
thereof.  The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
this Option Agreement.

9.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------